Citation Nr: 1614171	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The decedent served in the United States Army National Guard from June 1948 to March 1957, which included periods of active duty for training (ADUCTRA).  He died in March 2013, and the appellant is his niece.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Scheduling Office in St. Louis, Missouri.  [The record is in the jurisdiction of the Honolulu. Hawaii VA Regional office (RO).]  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the appellant waived initial review by an agency of original jurisdiction (AOJ) of additional evidence (in the form of VA letters to the decedent) which she was submitting in support of the claim.  


FINDINGS OF FACT

1.  The decedent served in the United States National Guard with various periods of ACDUTRA; he had no active duty service.  
 
2.  It is not shown that the decedent died while hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while he was performing ACDUTRA, or while undergoing such hospitalization or treatment at the expense of the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for burial in a VA national cemetery are not met.  38 U.S.C.A. §§ 101, 2402 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 38.620 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA's General Counsel  has held that VA is not (under 38 U.S.C.A. § 5103(a)) required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Legal Criteria 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402(a); 38 C.F.R. § 38.620(a).  The term "veteran" means any person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Eligibility for burial in a national cemetery is also available to any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs under honorable conditions while such member is hospitalized or undergoing treatment, at the expense of the United States, for injury or disease contracted or incurred under honorable conditions while he is performing ACDUTRA, INACDUTRA, or undergoing that hospitalization or treatment at the expense of the United States.  38 U.S.C.A. § 2402(a)(2); 38 C.F.R. § 38.620(b).  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The appellant, who is the niece of the decedent (and also states that she is acting on behalf of her mother, the decedent's sister), contends that the decedent is eligible for burial in a national cemetery.  She specifically wishes to have her uncle's ashes placed in a niche at the National Memorial Cemetery of the Pacific in Honolulu (known as the "Punchbowl"), where some members of her family are already interred.  At the October 2015 hearing, she testified that the decedent had honorable service with the National Guard.  She described him as having been a highly-regarded citizen within the community.  She asserted (in her substantive appeal statement) that before he died in 2013, the decedent contacted the VA national cemetery in Honolulu on three occasions and was assured that he was entitled to be buried there.  She submitted a VA letter, dated in November 2000, from the national cemetery in which it was recognized that VA records showed the decedent had honorable active service in the U.S. Army (she also submitted a similar VA letter dated in March 2014 with much of the same data but a few changes).  At the hearing, she asked that the decedent be interred "in the place that he was promised to be placed," and emphasized that he had "served with good intentions" in the military.  She also reported that the decedent received VA medical care in the years before his death.  Of record is a photocopy of a VA identification card, showing a photo of the decedent under which appeared the words "service connected."  At the hearing, the appellant submitted additional evidence in the form of copies of VA letters with an identification card, which were sent to the decedent after his death.  Such letters refer to VA health care programs for veterans.  

In her substantive appeal, the appellant argued that as the decedent had entitlement to regular VA medical treatment for 14 years before his death (her notice of disagreement statement indicates he was seen at the VA since November 2001), he should also have entitlement to burial in the national cemetery.  She suggested that the decedent's National Guard unit in Hawaii had been called up to Federal Service in the buildup of manpower for the Korean War (she submitted an article relating to mobilization of the Army Reserve), but such records were not available, having been destroyed in a July 1973 fire.  She suggested that a friend of the decedent, known to her as "Pee Wee," who died in the Korean War, could have been in the decedent's same unit and received the same call up orders.  

The critical question in this case is two-fold:  whether the decedent had "active military, naval, or air service" under the law, and therefore attained "veteran" status; and whether he died while hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while he was performing ACDUTRA or INACDUTRA, or while undergoing such hospitalization or treatment at the expense of the United States.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620.  Another way of stating the second prong of the question is this:  did the decedent's death occur while he was hospitalized or in treatment at U.S. expense for injuries/diseases incurred in training periods when the injury/disease in ACDUTRA/INACDUTRA did not contribute to the death or result in disability [because a disability incurred on ACDUTRA or INACDUTRA would be service-connected, thus converting that training period to "active military service"]?; or did the decedent's death occur while he was hospitalized or in treatment at U.S. expense, even if he was not on ACDUTRA or INACDUTRA at the time, but was still in honorable duty status?  

The decedent served honorably in the United States National Guard from June 1948 to March 1957, which included various periods of ACDUTRA.  This was confirmed through records from the National Guard Bureau, showing enlistments/re-enlistments with the Army National Guard of Hawaii and the U.S. National Guard, as well as honorable discharges from such organizations.  He accrued retirement credits for his ACDUTRA service, and the Hawaii Adjutant General's Office certified no active duty other than ACDUTRA.  Further, there is no DD Form 214 showing a period of active duty service.  Other sources of military service data were searched, such as the National Personnel Records Center (NPRC), but there was no service information concerning the decedent, and thus his military status could not be verified.  Moreover, there is no indication of any records of the decedent even being at the NPRC when a fire broke out there in the early 1970s, assessment the appellant suggested.  Had any potential records of the decedent been affected by fire, the NPRC would have provided notice of such.  Thus, the foregoing evidence does not show that the decedent had the requisite active military service under the law to attain "veteran" status.   

Moreover, the evidence does not show either that the decedent died while hospitalized or in treatment (at U.S. expense) for injuries/diseases incurred in training periods when the injury/disease in ACDUTRA/INACDUTRA did not contribute to the death or result in disability, or that his death incidentally occurred during hospitalization or treatment (at U.S. expense) but still while in honorable duty status at the time.  The decedent's death certificate issued by the state of Hawaii shows he died in March 2013 of natural causes (cardiac arrest) and that he had a history of strokes and cardiomyopathy.  The certificate does not reflect where he died and whether he was in treatment at the time.  In any case, under the applicable law his death must have occurred while he was still in honorable duty status as a National Guardsman.  This clearly was not the case, as he was separated from the National Guard for the last time in March 1957 and died many decades later.  

The appellant has argued that the decedent was receiving regular treatment at the VA medical center for many years (since 2001) before he died and even had a VA identification card denoting he was "service connected."  After his death, VA had sent him a VA healthcare identification card.  She reasoned that such medical care should also have entitled him to burial in a national cemetery.  The Board notes that to have a service-connected disability, a claimant must first have filed a disability compensation application with the VA, at which point a claims file would be established.  Here, there is no evidence that the decedent ever filed a VA claim, had a claims file established, or had a claimed disability adjudicated as service-connected.  The only claims file that has been established in connection with the decedent is the file that was opened when the present claim for burial benefits in a national cemetery was received.  The only reasonable explanation for the decedent having a VA identification card seemingly showing that he was a veteran with service-connected disability entitling him to VA medical treatment is administrative error.  In the context of such error, the assurances to the decedent of his entitlement to burial in a national cemetery can be explained.  The November 2000 VA letter from the National Memorial Cemetery of the Pacific in Honolulu indicates that VA records reflect that the decedent served in the Armed Forces of the United States.  It provides further information, including the dates of service, the branch of service, the character of discharge as certified to VA by a military branch of service, the service serial number, and date of birth.  Most of the information in the letter clearly refers to a different serviceman with the same name (same first and last names and same middle initial) than the decedent.  For example, the dates of service were in the World War II era, not Korean War era; the branch of service was U.S. Army, not Army National Guard; the service serial number differs from the service serial number listed on the decedent's National Guard documents; and the date of birth is two years earlier than the decedent's date of birth listed on National Guard documents and his death certificate.  Much of the information on the November 2000 letter was transferred to another VA letter dated in March 2014 from the same cemetery, but with the decedent's correct date of birth and his Social Security number.  It is not known why the decedent did not call VA's attention to the patent errors in the November 2000 letter, but it appears that the November 2000 letter, or at least the information contained therein, was utilized to obtain VA medical care benefits after it was issued.  In light of the foregoing, it is not shown that the decedent had veteran status by virtue of having a service-connected disability incurred during his ACDUTRA service.  Moreover, even if he died at a VA hospital, at the expense of the United States, it is not shown that his death occurred "under honorable conditions" (whether on ACDUTRA/INACDUTRA or not), that is, while he was still serving in the Army National Guard.  

The Board acknowledges and is appreciative of the decedent's honorable service.  While the Board sympathizes with the appellant's efforts to obtain a final resting place in a national cemetery for the decedent, it is required to make this decision in accordance with the governing statutes and regulations.  Applying the law to the facts of the case, it is the Board's judgment that the eligibility requirements for burial in a national cemetery have not been met.  The Board is unable to provide a legal remedy in this case.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  As the law is dispositive in this case, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking entitlement to burial in a VA national cemetery is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


